Citation Nr: 1418636	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-30 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim of service connection for a left knee disability has been received, and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for a skin disability, to include bullous dermatitis and prurigo nodularis.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to service connection for a bilateral ear disability, to include a bilateral hearing loss disability and chronic otitis media with effusion bilaterally.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In that decision, the RO denied service connection for a skin disability, hypertension, type II diabetes mellitus, sleep apnea, and a bilateral ear disability, and also determined that reopening of a claim for service connection for a left knee disability was not warranted.

A July 1996 VA administrative decision initially found that the Veteran's service from May 1991 to June 1995 was dishonorable for VA purposes. However, the character of the Veteran's discharge for that period of service was upgraded as of December 2007, and therefore the Veteran's entire period of service is considered honorable and a basis for the award of benefits.

In a notice of disagreement received in February 2010, the Veteran stated that he was appealing his claims for service connection for PTSD and human immunodeficiency virus (HIV) and his claim for an increased rating for a service-connected scar. In correspondence from May 2012, the Veteran withdrew his claim for an increased rating for his scar, and therefore that issue is not currently on appeal. Further, during the course of the appeal the RO granted service connection for PTSD and the Veteran did not file a notice of disagreement as to that decision. As such, the issue of service connection for PTSD is no longer on appeal. 

Finally, the Veteran indicated he was appealing his claim for service connection for HIV. However, there is no evidence of record showing that the Veteran has previously filed a claim for service connection for HIV, or that the issue has been adjudicated at the AOJ level. When read broadly, the Veteran's notice of disagreement as to the issue of service connection for HIV constitutes an informal claim for benefits, and therefore the Board must refer the issue back to the RO for development and initial adjudication.

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ) in August 2012. A transcript of the hearing is contained in the Veteran's claim file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for human immunodeficiency virus (HIV) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See February 2009 notice of disagreement including service connection for HIV as an issue the Veteran was appealing. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for a skin disability, hypertension to include as secondary to service-connected posttraumatic stress disorder (PTSD), type II diabetes mellitus to include as due to herbicide exposure, sleep apnea, and a bilateral ear disability to include a bilateral hearing loss disability and chronic otitis media, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A July 1996 rating decision denied service connection for a left knee disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.

2. The evidence associated with the claims file subsequent to the July 1996 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The July 1996 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2. New and material evidence sufficient to reopen the claim of service connection for a left knee disability has been received. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013). In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The claim requires further development, which is addressed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen. See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008). Therefore, new and material evidence is still required to reopen in such instances. See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his case. In addition to previously advanced claim for direct service connection for a left knee disability, the Veteran now contends in the alternative that his left knee disability is due to his service-connected right knee disability. As this is a new theory of entitlement for the same left knee disability that was the subject of the July 1996 denial, the claim of secondary service connection is not a new claim. See Boggs, 520 F.3d at 1335. Therefore, new and material evidence is required to reopen the claim despite the new theory of causation advanced by the Veteran. See Roebuck, 20 Vet. App. 307.

Second, the Board finds that new and material evidence sufficient to warrant reopening has been submitted. The RO last finally denied reopening of the Veteran's claim for service connection for a left knee disability in July 1996. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence within the one year statutory period. Therefore, the July 1996 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The evidence of record in July 1996 consisted of the Veteran's service treatment records from 1982 to 1995 and VA medical records from June 1995 to September 1995, and the Veteran's statements. The evidence did not show that the Veteran had a left knee injury in service. Evidence received since the July 1996 rating decision includes VA treatment records from September 1995 forward, additional lay statements, and the Veteran's August 2012 testimony, during which the Veteran stated that he was using his left knee more in order to compensate for his service-connected right knee, which was causing his left knee disability.

As an initial matter, the Board notes that the Veteran is not competent to opine as to the presence of a causal or etiological relationship between his claimed left knee disability and his service-connected right knee disability. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the Veteran is competent to testify to the fact that he is forced to rely more heavily on his left knee in order to compensate for his service-connected right knee, as such compensation for a limb is lay observable. See Layno v. Brown, 6 Vet. App. 465 (1994). For the purposes of reopening, the Veteran's statement indicating that he is forced to compensate for his right knee through increased use of and reliance on his left knee is presumed credible. Justus, 3 Vet. App. at 513. Further, the Veteran has stated he relies more heavily on his left knee because of the symptoms related to his currently service-connected right knee disability, which in cases involving secondary service connection assumes the place of an in-service event, injury, or disease. See 38 C.F.R. §§ 3.303, 3.310. 

In conclusion, the evidence associated with the claims file since the last final denial is new as it is was not previously submitted to agency decision makers and it is material as it addresses the previously unestablished facts of an in-service event, injury or disease. Finally, it is not redundant and raises a reasonable possibility of substantiating the claim. See Shade, 24 Vet. App. at 117-20. Therefore, reopening of the claim for service connection for a left knee disability is warranted. 


ORDER

New and material evidence having been received, the claim for service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is reopened; the appeal is granted to this extent only.


REMAND

In this case, the Veteran has alleged that his current type II diabetes mellitus is due to herbicide exposure while serving in the Korean demilitarized zone (DMZ) from April 1988 to April 1989. However, it does not appear that the RO fully developed the claim. Specifically, it is not documented that the RO sent a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicide. This should be done prior to Board review. The Veteran's assertions as set forth in his August 2012 testimony should be considered.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of a skin disability, his service treatment records reflect the presence of a skin disability, he has stated that his skin disability has continued since service, and otherwise there is insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C.A. § 1154(b); McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, a VA examination is needed to determine whether the Veteran's current skin disability, to include bullous dermatitis and prurigo nodularis, is etiologically related to his service.

A VA examination is necessary with respect to the Veteran's claim of service connection for sleep apnea. The Veteran has a current diagnosis, his service treatment records reflect complaints of daytime somnolence, the Veteran's mother indicated that since service the Veteran snores loudly and seems to stop breathing in his sleep, and there is otherwise insufficient medical evidence to decide the claim. McLendon, 20 Vet. App. 79. As such, a VA examination is needed to determine whether the Veteran's sleep apnea is etiologically related to his service.

An examination is also necessary with respect to the Veteran's claim for service connection for an ear disability. The Veteran has a current diagnosis of a hearing loss disability and chronic otitis media, the Veteran's service treatment records show that there were potential hearing threshold shifts in service, he has indicated that the has had hearing difficulties since service, and there is otherwise insufficient medical evidence of record to decide the claim. Id. Thus, a VA examination is needed before the Board can render a decision with respect to the Veteran's claim for a bilateral ear disability.

As with the other claims on appeal, the Veteran in this case has a current diagnosis of hypertension, the Veteran has alleged that it is related to his currently service-connected PTSD, and there is insufficient medical evidence to make a determination on the claim. See id. As such, the Board finds that a VA examination is necessary before it can make a decision on the Veteran's claim for service connection for hypertension, to include as due to PTSD.

Finally, as with the Veteran's claim of hypertension, he has a current diagnosis of a left knee disability, he has alleged that the left knee disability is related to his currently service-connected right knee disability, and there is otherwise insufficient medical evidence to make a determination on the claim. See id. As such, the Board finds that a VA examination is necessary before it can make a decision on the Veteran's claim for service connection for a left knee disability, to include as due to a service-connected right knee disability.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain and associate with the claims file any further private or VA medical records identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Request the Veteran to provide further details concerning the nature of his service in Korea, such as the unit to which he was assigned, the location where he was based, and any other information deemed necessary.

Then, attempt to verify the Veteran's alleged exposure to herbicide agents by furnishing the Veteran's description of exposure to the C&P service via e-mail and requesting a review of Department of Defense's inventory of herbicide operations in Korea, as stated in the evidentiary development procedures provided in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n). All documentation sent and received by the RO must be associated with the claims file.

If the Veteran's claimed herbicide exposure is not verified, send a request to JSRRC for verification as to whether the Veteran was exposed to herbicide agents as alleged during his period of service in Korea, in accordance with the instructions set forth in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n). All documentation sent and received by the RO must be associated with the claims file.

After completing the requested actions, any additional development deemed warranted should be conducted, to include obtaining a VA examination. 

3. After completing the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's skin disability. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin disability was incurred in or aggravated by service?

Review of the entire claims file is required; however, attention is invited to a December 1983 service treatment record reflecting the presence of a skin disability.

A detailed rationale supporting the examiner's opinion should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea was incurred in or aggravated by service?

Review of the entire claims file is required; however, attention is invited to June 1987 service treatment records reflecting complaints of narcolepsy and daytime somnolence, lay statements from the Veteran describing snoring in service, and a September 2012 statement from the Veteran's mother stating that the upon returning from service the Veteran snored loudly and seemed to stop breathing in his sleep. These lay statements should be considered credible. 

A detailed rationale supporting the examiner's opinion should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After completing the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA audiological examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral ear disability. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran have a current bilateral ear disability, to include a bilateral hearing loss disability and chronic otitis media, for VA purposes?

b) Did the Veteran's bilateral ear disability, to include a bilateral hearing loss disability and chronic otitis media with effusion bilaterally, manifest to a compensable degree within one year of the Veteran's separation from service?

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral ear disability, to include bilateral hearing loss and chronic otitis with effusion bilaterally, was incurred in or aggravated by service?

Review of the entire claims file is required; however, attention is invited to a series of seven in-service audiograms spanning the period from April 1982 to October 1999, a June 2001 operative report reflecting a bilateral myringotomy, and February 2001 and September 2005 VA audiological treatment records reflecting the presence of bilateral hearing loss.

The examiner should address the significance, if any, of any hearing threshold shifts reflected by the April 1982 to October 1999 in-service audiograms.

A detailed rationale supporting the examiner's opinion should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. After completing the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's hypertension. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

b) Did the Veteran's hypertension manifest to a compensable degree within one year of separation from service?

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the hypertension was caused by the Veteran's service-connected PTSD?

For the purposes of this question, the Veteran is service-connected for PTSD, and therefore the presence of that disability has been established.

d) If PTSD did not cause hypertension, is it at least as likely as not (a fifty percent probability or greater) that hypertension was aggravated (permanently worsened beyond its natural progression) by the PTSD?

Again, the presence of PTSD has been established.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of hypertension by the service-connected disability.

e) If the Veteran's hypertension did not manifest within one year after separation from service and is not caused or aggravated by PTSD, is it at least as likely as not (a fifty percent probability or greater) that hypertension was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion, the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

7. After completing the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's left knee disability. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Did the Veteran's left knee disability manifest to a compensable degree within one year of separation from service?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was caused by the Veteran's service-connected right knee disability?

For the purposes of this question, the Veteran is service-connected for a right knee disability, and therefore the presence of that disability has been established.

c) If the right knee disability did not cause the left knee disability, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was aggravated (permanently worsened beyond its natural progression) by the right knee disability?

Again, the presence of a right knee disability has been established.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the left knee disability by the service-connected disability.

d) If the Veteran's left knee disability did not manifest within one year after separation from service and is not caused or aggravated by the right knee disability, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was otherwise incurred or aggravated in service?

Review of the entire claims file is required; however, attention is invited to the Veteran's August 2012 testimony, and service treatment records indicating a diagnosis of over-use of the left knee. For the purposes of the examination, the Veteran's statements should be considered to be credible.

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion, the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

8. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


